Citation Nr: 0807056	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  04-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for severe asthma as 
secondary to service-connected pleurisy, empyema, with scar, 
left lung.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1955 and from November 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of September 2006.  This 
matter was originally on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, the Board requested an 
independent medical expert opinion.  After the Board received 
this opinion in July 2006, the Board remanded the case to the 
RO for additional development.  At some point during the 
course of the appeal, the veteran's service medical records 
became separated from the claims file.  The Board has 
carefully reviewed the record and cannot pinpoint the time 
when the records were separate from the claims file.  In the 
independent medical expert opinion, dated in July 2006, Dr. 
W.L. referenced the service medical records, indicating that 
they were in the record at that time.  This was the last time 
the Board can confirm the presence of the records in the 
claims file. 

The Board has conducted an exhaustive search of its facility, 
but has not been able to locate the records.  The Board also 
requested that the physician who prepared the independent 
medical expert opinion conduct a search of his office for the 
records.  The physician informed the Board that he had 
carefully searched his office, but was unable to find the 
records.  

The VCAA imposes obligations on VA with respect to its duty 
to assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The Court has held that when VA is unable to locate 
a claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-370 
(2005).  

Here, because the veteran's service medical records were 
misplaced at no fault of his own, and because the Board is 
unable to conduct a meaningful review without the benefit of 
having a complete file, the Board must remand the claim so 
that the RO can attempt to obtain relevant records from 
alternate sources.  A remand is also necessary so that the RO 
can conduct a search of its facility to rule out the 
possibility that the service medical records were separated 
from the claims file after the Board returned the file to the 
RO in September 2006.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct a thorough 
search of its facility to ensure that the 
records are not in the custody of that 
facility.  The RO should document any and 
all such efforts in the claims file.

2.  Advise the veteran to submit any 
records in his possession, such as copies 
of his service medical records or any 
alternative forms of evidence that would 
support his claim.  The RO should assist 
him in obtaining sufficient evidence from 
alternative sources.  

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
severe asthma as secondary to service-
connected pleurisy and empyema with scar of 
the left lung and entitlement to a TDIU 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



